Exhibit 10.22

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of May 27, 2003, by and
among Romacorp, Inc. (the "Company"), and David Head ("Executive"). Certain
definitions are set forth in Section 10 of this Agreement.

The Company and Executive desire to enter into an agreement setting forth (i)
the terms and conditions of Executive's employment with the Company, and (ii)
the obligation of Executive to refrain from competing with the Company and its
Affiliates under certain circumstances as provided herein.

The parties hereto agree as follows:

1.            Employment. The Company shall employ Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the Start Date and ending as
provided in Section 4 hereof (the "Employment Period").

2.            Position and Duties.

During the Employment Period, Executive shall serve as the Chief Executive
Officer of the Company and shall have the normal duties, responsibilities and
authority of the Chief Executive Officer, subject to the power of the Board to
expand or limit such duties, responsibilities and authority.

Executive shall report to the Board, and Executive shall devote Executive's best
efforts and substantially all of Executive's business time and attention (except
for permitted vacation periods, reasonable periods of illness or other
incapacity), to the business and affairs of the Company and its Subsidiaries.
Executive shall perform Executive's duties and responsibilities to the best of
Executive's abilities in a diligent, trustworthy, businesslike and efficient
manner.

Executive shall also serve on the Board during Executive's employment with the
Company, provided that Executive agrees to resign from the Board at any time
Executive's employment with the Company terminates. During the time Executive
serves on the Board, Executive shall have the right to propose an individual to
serve as an additional Board member. Within 30 days of Executive's proposal (or
if later at the Board's next regularly scheduled meeting after such proposal is
made), the Board shall in good faith consider and vote upon whether to appoint
such individual to the Board; provided that the Board is under no obligation to
vote in favor of such appointment.



3.            Base Salary; Benefits and Bonuses.

During the Employment Period, Executive's base salary shall be no less than
$350,000 per annum, subject to an annual cost of living increase and an annual
merit increase, in each case at the sole discretion of the Board (the "Base
Salary"), which salary shall be payable in regular installments in accordance
with the Company's general payroll practices and shall be subject to customary
withholding. In addition, during the Employment Period, Executive (i) shall be
entitled to participate in all of the Company's employee benefit programs for
which senior executive employees of the Company and its Subsidiaries are
generally eligible, (ii) shall be eligible for 4 weeks paid vacation during each
year of employment with the Company, (iii) the Company shall provide Executive
with a car allowance of $750 per month (plus reasonable out-of-pocket expenses);
provided that, other than reasonable car rental expenses in markets outside
Dallas, Texas and Florida, there shall be no other vehicle allowance or
reimbursement, and (iv) Executive shall be permitted the use of a Company laptop
computer.

The Company shall reimburse Executive for all reasonable expenses incurred by
Executive in the course of performing Executive's duties under this Agreement
(including expenses related to travel for Company business, cell phone usage and
home office phone and fax lines) which are consistent with the Company's
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to the Company's requirements with respect to
reporting and documentation of such expenses. Notwithstanding the foregoing
sentence, during the first six months of the Term, the Company shall reimburse
Executive for Executive's reasonable out-of-pocket expenses for (i) housing
while in Dallas, Texas on Company Business, and (ii) Company business related
travel (including commuting) between Florida and Texas. At the end of such six
month period the Board and Executive shall reasonably agree on the amounts for
which the Company shall reimburse Executive with respect to the expenses
described in the preceding sentence during the remainder of the Term.

In addition to the Base Salary, Executive shall be eligible to be paid an annual
bonus for each fiscal year during the Term (as defined below) based upon the
attainment by the Company of certain performance objectives to be determined by
the Board. The annual bonus shall be no less than 25% of Base Salary for a given
fiscal year if the Company achieves the base targets for such fiscal year (such
base targets to be set by the Board in its sole discretion). Executive will have
the opportunity to increase Executive's annual bonus by achieving stretch
targets beyond the base targets (such stretch targets to be set by the Board in
its sole discretion). Such annual bonus shall be payable within 60 days of the
end of the applicable fiscal year of the Company. Notwithstanding anything
herein to the contrary, in the event Executive's employment with the Company
terminates during the first 12 months following the Start Date, Executive shall
not be eligible for an annual bonus under this clause (c).

Notwithstanding clause (c) above but not in addition to any annual bonus
described above, it is understood that Executive shall receive a minimum of
$50,000 in aggregate bonus with respect to the first 12 months Executive is
employed by the Company; provided that in the event Executive's employment with
the Company terminates during such 12 month period, such bonus (as prorated as
described below) shall be paid within 30 days of such termination.

Any bonus payable hereunder shall be prorated in the event Executive's
employment with the Company terminates during the applicable fiscal year or 12
month period, as the case may be, based on the number of days during such
applicable period on which Executive was employed by the Company; provided that
the payment of an annual bonus described in clause (c) above shall be subject to
the Company achieving the applicable targets for the applicable fiscal year and
the Company having achieved at least a pro rata portion of such targets as of
the date Executive's employment terminates; provided that whether or not any
bonus described in clauses (c) or (d) above is payable shall be subject to
Section 4 below. All bonuses shall be subject to customary withholding.



4.            Term; Termination.

The Employment Period shall end on the third anniversary of the Start Date;
provided that (i) the Employment Period shall terminate immediately upon
Executive's death, resignation or Disability; (ii) the Employment Period may be
terminated by the Company at any time prior to such date for Cause or without
Cause; and (iii) the Employment Period may be terminated by Executive at any
time for any reason (a "Voluntary Termination"); provided that if Executive
terminates the Employment Period within 21 days after the day on which Executive
first has actual knowledge of the occurrence of the action, event or
circumstance constituting a Good Reason Event, such termination shall be deemed
to be a termination by the Company without Cause rather than a Voluntary
Termination.

Upon a termination of the Employment Period other than a termination by the
Company without Cause prior to the day after the third anniversary of the Start
Date (the 3 year period from the Start Date through the third anniversary of the
Start Date, the "Term"), all future compensation or bonuses to which Executive
would otherwise be entitled (including bonuses described in Section 3) and all
future benefits for which Executive would otherwise be eligible shall cease and
terminate as of the date of such termination; provided, however, that Executive
shall receive any salary earned through the date of termination, payable
pursuant to the Company's general payroll practices and subject to customary
withholding.

Notwithstanding clause (b) above, if the Company provides Executive with written
notice of its intent not to renew Executive's employment after the Term and such
notice is delivered at least 6 months prior to the expiration of the Term (such
notice, a "Non-Renewal Notice"), upon the termination of Executive's employment
with the Company upon the natural expiration of the Term, Executive shall be
entitled, in consideration of Executive's continuing obligations hereunder after
such termination (including, without limitation, Executive's non-competition
obligations), to receive (i) Executive's Base Salary, payable pursuant to the
Company's regular payroll policies, for the 6 months following the Term, (ii)
any bonus payable as described in Section 3 above, (iii) reimbursement for 50%
of Executive's COBRA payments for the 6 months following the Term, upon written
notice by Executive to the Company evidencing such payments by Executive, and
(iv) any payments due Executive pursuant to Section 5 hereof.

Upon a termination of Executive's employment prior to the day after the end of
the Term by the Company without Cause (provided that a termination in
conjunction with the natural expiration of the Term, if the Company did not
provide Executive with a timely Non-Renewal Notice, shall be deemed a
termination by the Company without Cause on the last day of the Term), the
Executive shall be entitled, in consideration of Executive's continuing
obligations hereunder after such termination (including, without limitation,
Executive's non-competition obligations), to receive (i) Executive's Base
Salary, payable pursuant to the Company's regular payroll policies, for the 12
months following termination, (ii) any bonus payable as described in Section 3
above, (iii) reimbursement for 50% of Executive's COBRA payments for the 12
months following termination, upon written notice by Executive to the Company
evidencing such payments by Executive, and (iv) any payments due Executive
pursuant to Section 5 hereof.

All payments to Executive under this Section 4 (including a bonus described in
Section 3) are subject to Executive's execution and delivery to the Company of a
release, in form reasonably satisfactory to the Company, releasing Sentinel, the
Company and their Affiliates from all claims and liabilities.

In any instance where the Company is obligated to pay continuing compensation
after termination of the Executive's employment, Executive shall be required to
use Executive's best efforts to obtain, as expeditiously as possible, employment
with a base salary comparable to the Base Salary. If Executive obtains any
employment or consulting work during the severance period, the severance
described herein shall be reduced by any amounts received pursuant thereto
during the remainder of the severance period.



5.            Equity Participation. Notwithstanding the termination or
expiration of this Agreement or of Executive's employment with the Company, upon
the first Sale of the Company after the Start Date, Executive shall be entitled
to be paid an amount equal to the product of the Vesting Percentage multiplied
by the sum of (i) 5.75% of the Level 1 Proceeds, if any, of such Sale of the
Company, plus (ii) 9.0% of the Level 2 Proceeds, if any, of such Sale of the
Company, plus (iii) 11.5% of the Level 3 Proceeds, if any, of such Sale of the
Company; provided that if Executive's employment with the Company terminates
prior to the consummation of such Sale of the Company, the Company shall be
entitled to satisfy its obligations under this Section 5 by paying Executive
(the "Equity Satisfaction Payment"), within 60 days of the date on which
Executive's employment with the Company terminates, the amount Executive would
be entitled to pursuant to this Section 5 as if a Sale of the Company (of the
type described in clause (ii) of the definition of Sale of the Company) was
consummated as of the day Executive's employment with the Company terminates,
such payment to be made in the form of (a) a cashiers or certified check, or (b)
a note, payable in three equal annual installments beginning on the first
anniversary of the day Executive's employment with the Company terminates,
bearing interest (payable quarterly) at a rate per annum equal to 10% (which
note will also become due upon the consummation of a Sale of the Company).
Notwithstanding the foregoing, if the Company makes the Equity Satisfaction
Payment and a Sale of the Company is consummated within 9 months of a
termination of Executive's employment by the Company without Cause, Executive
shall be entitled to be paid any additional amount (in excess of the Equity
Satisfaction Payment) that Executive would have been entitled to pursuant to
this Section 5 had Executive's employment with the Company continued through the
consummation of such Sale of the Company (disregarding the last proviso to the
definition of Net Proceeds). Within 30 days of Executive's request the Company
shall provide Executive with reasonable access to such financial and other
information of the Company reasonably necessary for Executive to determine
whether or not the Company correctly determined the amount of any payments (or
the failure to make a payment) pursuant to this Section 5. Notwithstanding
anything herein to the contrary, if Executive's employment with the Company
terminates prior to the consummation of the first Sale of the Company after the
Start Date, and such termination is by the Company with Cause or is a Voluntary
Termination, Executive shall not be entitled to any payment pursuant to this
Section 5.



6.            Confidential Information. Executive acknowledges that the
information and data obtained by Executive while employed by the Company
(including those obtained while employed by the Company prior to the date of
this Agreement) concerning the business or affairs of the Company or any of its
Affiliates which the Company treats as confidential ("Confidential Information")
are the property of the Company or such Affiliate. Therefore, Executive agrees
that, except as reasonably necessary to perform Executive's duties under this
Agreement, Executive shall not disclose to any unauthorized person or use for
Executive's own purposes any Confidential Information without the prior written
consent of the Board, unless and to the extent that (i) such information was
otherwise available to Executive from a source other than the Company and (ii)
the aforementioned matters become generally known to and available for use by
the public other than as a result of Executive's acts or omissions. Executive
shall deliver to the Company at the termination of the Employment Period, or at
any other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) (i) constituting or containing the Confidential Information
or Work Product (as defined below), or (ii) relating to the business of the
Company or any Affiliate, in each case which Executive may then possess or have
under Executive's control.



7.            Inventions and Patents. Executive acknowledges that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable) which relate to the Company's or any of its Affiliates' actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by Executive while employed
by the Company and its Affiliates ("Work Product") belong to the Company or such
Affiliate. Executive shall promptly disclose such Work Product to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).



8.            Non-Compete, Non-Solicitation.

In further consideration of the compensation to be paid to Executive hereunder,
Executive acknowledges that during Executive's employment with the Company after
the date of this Agreement Executive will become familiar with the Company's
trade secrets and with other Confidential Information concerning the Company and
its Affiliates and that Executive's services shall be of special, unique and
extraordinary value to the Company and its Affiliates. Therefore, Executive
agrees that, during the period commencing on the Start Date and ending (i) on
the first anniversary of the termination of the Employment Period, if the
Employment Period is terminated by the Company, or (ii) on the second
anniversary of the termination of the Employment Period, if the Employment
Period is terminated by the Executive (the "Noncompete Period"), Executive shall
not directly or indirectly own any interest in, manage, control, participate in,
consult with, or render services for, any Person that is in any restaurant
business whose protein sales in U.S. dollars is comprised of 50% or more of (x)
pork and/or beef ribs and/or (y) other barbeque products. Nothing herein shall
prohibit Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation.

During the Noncompete Period, Executive shall not directly, or indirectly
through another entity, (i) induce or attempt to induce any employee of the
Company or any Affiliate to leave the employ of the Company or such Affiliate,
or in any way interfere with the relationship between the Company or any
Affiliate and any employee thereof, (ii) hire any person who was an employee of
the Company or any Affiliate at any time during the Employment Period or (iii)
induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Affiliate to cease
doing business with the Company or such Affiliate, or in any way interfere with
the relationship between any such customer, supplier, licensee, licensor,
franchisee or business relation and the Company or any Affiliate (including,
without limitation, making any negative statements or communications about the
Company or its Affiliates).



9.            Enforcement. If, at the time of enforcement of Sections 6, 7 or 8
of this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area. Because
Executive's services are unique and because Executive has access to Confidential
Information and Work Product, the parties hereto agree that money damages would
not be an adequate remedy for any breach of this Agreement. Therefore, in the
event a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security). In addition, in the event of an alleged breach or violation by
Executive of Section 8, the Noncompete Period shall be tolled until such breach
or violation has been duly cured. Executive agrees that the restrictions
contained in Section 8 are reasonable.



10.            Definitions. All references to a fiscal year refer to the
Company's fiscal year.

"Affiliate" means, with respect to any Person, any other Person controlling,
controlled by, or under common control with such Person. For purposes of this
Agreement, the term "control" (including, with correlative meanings, the terms
"controlled by" and "under common control with" as used with respect to any
Person) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person whether
through ownership of voting securities, by contract or otherwise.

"Board" means the board of directors of the Company.

"Cause" means (i) the continued failure by Executive to perform duties which are
within Executive's control, as reasonably and lawfully directed by the Board,
which is not cured within five (5) days after Executive receives notice of such
failure from the Board, (ii) gross negligence or willful misconduct by Executive
in the performance of Executive's duties which, in the case of gross negligence,
is not cured within five (5) days after Executive receives notice of such gross
negligence from the Board, (iii) Executive's commission of a felony or other
offense involving moral turpitude, or (iv) any material breach by Executive of
this Agreement which is not cured within five (5) days after Executive receives
notice of such breach from the Board.

"Change of Ownership" is any event pursuant to which (i) any Person together
with such Person's Affiliates (other than Sentinel and its Affiliates)
collectively own at least 50% of the aggregate number of shares of the Company's
Common Stock outstanding at any given time, or (ii) Sentinel and its Affiliates
collectively cease to own at least 25% of the aggregate number of shares of the
Company's Common Stock that they own on the date hereof (as adjusted for stock
splits, stock dividends and recapitalization and for exchanges in connection
with a merger, consolidation, reorganization or sale).

"Disability" means Executive's inability, due to illness, accident, injury,
physical or mental incapacity or other disability, to carry out effectively
Executive's duties and obligations to the Company under this Agreement or to
participate effectively and actively in the management of the Company under this
Agreement for a period of at least 90 consecutive days, as determined by
Executive's physician and a physician appointed by the Company; provided that if
such physicians disagree, Executive and the Company shall choose a mutually
acceptable independent physician, whose determination on the matter shall be
final.

"Good Reason Event" means (i) the failure of a successor to the Company to
assume this Agreement, (ii) the Company's material breach of this Agreement
which is not cured within five (5) days after the Company receives notice of
such breach from Executive, (iii) the Company requiring, as a condition to
Executive's continued employment with the Company, that Executive relocate more
than 100 miles from his residence in Naples, Florida, or (iv) the assignment to
Executive by the Board of duties materially inconsistent with Executive's title
or a material reduction in the nature of Executive's responsibilities hereunder
(provided that if Executive believes any duties assigned to him are materially
inconsistent with Executive's title or if Executive believes the nature of his
responsibilities has been materially reduced, Executive shall give the Board
notice of such belief and the Board shall have 5 days to cure such assignment or
reduction, provided that a failure to so cure shall not be an admission that the
Board agrees with Executive's belief).

"Level 1 Proceeds" means the aggregate Net Proceeds with respect to a Sale of
the Company which would make distributions available to the Company's equity
holders such that Sentinel would actually receive up to 50% of the aggregate
amount Sentinel had invested in the Company as of such Sale of the Company
(after taking into account that a portion of such Net Proceeds would be paid to
Executive as described in Section 5(i) hereof).

"Level 2 Proceeds" means (i) the aggregate Net Proceeds with respect to a Sale
of the Company which would make distributions available to the Company's equity
holders such that Sentinel would actually receive up to 75% of the aggregate
amount Sentinel had invested in the Company as of such Sale of the Company
(after taking into account that a portion of such Net Proceeds would be paid to
Executive as described in Sections 5(i) and 5(ii) hereof), minus (ii) the Level
1 Proceeds; provided that the Level 2 Proceeds will in no event be less than
zero.

"Level 3 Proceeds" means the aggregate Net Proceeds with respect to a Sale of
the Company in excess of the sum of the Level 1 Proceeds and the Level 2
Proceeds.

"Net Proceeds" means (i) with respect to a Sale of the Company described in
clause (ii) of the definition of Sale of the Company, the net cash proceeds of
such Sale of the Company remaining in the Company for distribution to the
Company's equity holders following the repayment of all debt and other
liabilities owed by the Company and its Subsidiaries (including transaction fees
and expenses), or (ii) with respect to a Sale of the Company described in clause
(i) of the definition of Sale of the Company, the amount of cash proceeds which
the Company's equity holders would receive with respect to such Sale of the
Company after the repayment of all debt and other liabilities owed by the
Company and its Subsidiaries (including transaction fees and expenses); provided
that "Net Proceeds" shall be determined prior to the payment of any amounts
described in Section 5 hereof; provided further that notwithstanding anything
herein to the contrary, if Executive's employment with the Company terminates
prior to the consummation of the first Sale of the Company after the Start Date,
"Net Proceeds" shall mean an amount equal to 5.5 times the Company's
twelve-month trailing EBITDA as of the date Executive's employment with the
Company terminates, minus the amount of debt and other liabilities of the
Company as of such date.

"Person" means any natural person, corporation, partnership, limited liability
company, trust, unincorporated organization or other entity.

"Sale of the Company" means the first to occur of any transaction (i) following
which there has been a Change of Ownership, or (ii) involving the sale of
substantially all of the Company's assets determined on a consolidated basis.

"Sentinel" means, collectively, Sentinel Capital Partners, L.P. and Sentinel
Capital Partners II, L.P..

"Start Date" means the date as mutually agreed to by the Company and Executive,
which date shall not be later than June 23, 2003, on which Executive commences
his employment with the Company; provided that Executive agrees to use his
reasonable efforts to commence his employment with the Company as soon as is
reasonably practicable after the date hereof.

"Subsidiary" means any corporation, partnership, association or other business
entity of which (i) if a corporation, a majority of the total voting power of
shares entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or (ii) if a partnership,
association or other business entity, a majority of the partnership or other
similar ownership interests thereof is at the time owned or controlled, directly
or indirectly, by the Company. For purposes hereof, the Company shall be deemed
to have a majority ownership interest in a partnership, association or other
business entity if the Company, directly or indirectly, is allocated a majority
of partnership, association, or other business entity gains or losses, or is or
controls the managing director or general partner (or Person having like
authority) of such partnership, association or other business entity.

"Vesting Percentage" means, from time to time, (i) until the first anniversary
of the Start Date, zero, or (ii) on or after the first anniversary of the Start
Date, an amount, which shall in no event exceed 1.00, equal to the sum of (x)
the quotient determined by dividing 1 by 3, and (y) the product of (a) the
quotient determined by dividing 1 by 36, and (b) the number of full months
elapsed as of the date of determination since the first anniversary of the Start
Date; provided that the Vesting Percentage will be increased to 1.00 (if its
below 1.00) if a Sale of the Company is consummated and Executive remains
employed by the Company through the date of such Sale of the Company is
consummated; provided further that notwithstanding the foregoing, the Vesting
Percentage shall not increase (or decrease for that matter) at any time after
the date on which Executive's employment with the Company terminates; provided
further that notwithstanding the foregoing if Executive's employment with the
Company is terminated by the Company at any time for Cause, the Vesting
Percentage shall be reduced to zero.



11.            Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested) or sent by reputable overnight
courier service (charges prepaid) to the Investors at the addresses indicated in
the Company's records and to the other recipients at the address indicated
below:

If to Executive: David Head
1655 Chinaberry Court
Naples, FL 34105

If to the Company: Romacorp, Inc.
c/o Sentinel Capital Partners, L.L.C.
777 Third Avenue, 32nd Floor
New York, New York 10022
Attention: David S. Lobel
John F. McCormack


with copies (which
shall not constitute
notice to the Company) to: Sentinel Capital Partners, L.L.C.
777 Third Avenue, 32nd Floor
New York, New York 10022
Attention: David S. Lobel
John F. McCormack


Kirkland & Ellis
Citicorp Center
153 East 53rd Street
New York, New York 10022
Attention: Frederick Tanne, Esq.

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.



12.            General Provisions.

Transfers in Violation of Agreement

. Any transfer or attempted transfer of any Executive Securities in violation of
any provision of this Agreement shall be void, and the Company shall not record
such transfer on its books or treat any purported transferee of such Executive
Securities as the owner of such shares for any purpose.

Attorneys' Fees

. In the event either party brings a claim relating to the breach,
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover such party's reasonable attorneys fees and expenses with
respect to such claim.

Survival

. The termination or expiration of this Agreement or of Executive's employment
with the Company shall not effect the enforceability of the rights and
obligations of the parties under this Agreement.

Indemnification

. To the extent Executive is made a party or is threatened to be made a party to
or is involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (hereinafter a "proceeding"), by reason of the
fact that Executive is or was a director or officer of the Company, shall be
indemnified and held harmless by the Company (i) to the fullest extent which it
is empowered to do so by the General Corporation Law of the State of Delaware as
the same exists or may hereafter be amended, and/or (ii) to the extent it is
required to do so by applicable law, the Company's organizational documents, or
otherwise, against all expense, liability and loss (including attorneys' fees
actually and reasonably incurred by Executive in connection with such
proceeding); provided, however, that the Company shall indemnify Executive in
connection with a proceeding initiated by Executive only if such proceeding was
authorized by the Board.

Severability

. Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

Complete Agreement

. This Agreement, those documents expressly referred to herein and other
documents of even date herewith embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.

Counterparts

. This Agreement may be executed in separate counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.

Successors and Assigns

. Except as otherwise provided herein, this Agreement shall bind and inure to
the benefit of and be enforceable by Executive, the Company, the Investors and
their respective successors and assigns (including subsequent holders of
Executive Securities); provided that the rights and obligations of Executive
under this Agreement shall not be assignable except in connection with a
permitted transfer of Executive Securities hereunder.

Choice of Law

. All issues and questions concerning the construction, validity, enforcement
and interpretation of this Agreement and the exhibits and schedules hereto shall
be governed by, and construed in accordance with, the laws of the State of
Texas, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Texas or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Texas.

Remedies

. Each of the parties to this Agreement shall be entitled to enforce its rights
under this Agreement specifically, to recover damages and costs (including
reasonable attorney's fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages would not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

Amendment and Waiver

. The provisions of this Agreement may be amended and waived only with the prior
written consent of the Company and Executive.

* * * * *

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

                                                                                                          Romacorp,
Inc.

                                                                                                          By:
/s/David S. Lobel                     
                                                                                                          David
S. Lobel

                                                                                                          Its:
Chairman of the Board of Directors

 

                                                                                                          /s/David
W. Head                                  
                                                                                                          David
W. Head

 

 